DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The amendment of claim 2 overcomes the 35 USC 112 objection and it is therefore withdrawn.

Response to Arguments
Applicant’s arguments, filed 12/14/20, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Withdrawal of Allowable Subject Matter
	The previously noted allowability of claims 2, 3, 6, 7, 10-12 is withdrawn and they are rejected as detailed below. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, and 9-11 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Chiu, US 2003/0183909.
Regarding claim 1, Chiu (figure 7) teaches an electronic assembly comprising:
a first substrate 124; 
a second substrate 108; and
a component 102 located between the first substrate 124 and the second substrate 108;
wherein the component 102 is in contact (through 154) with the first substrate 124 and the second substrate 108; and 
a gap (space between 124 & 102) between the first substrate 124 and the component 102 is bridged with an auxiliary joining material 154;
the auxiliary joining material 154 provides a conductive connection (thermally conductive) between the first substrate 124 and the component 102;
the first substrate 124 defines a through-hole opening 136 into the gap (space between 124 & 102) and filled by the auxiliary joining material 154;
the first substrate 124 and the second substrate 108 define a cavity closed against the environment (paragraph’s 0026-0028 describe an enclosed environment, 
With respect to claim 3, Chiu (paragraph 0025) teaches at least one of the first substrate and the second substrate comprises a printed circuit board.
As to claim 4, Chiu (paragraph 0026) teaches at least one of the first substrate and the second substrate comprises a heat sink (a heat dissipation device is a heat sink).
In re claim 5, Chiu (paragraph 0025) teaches the component comprises a semiconductor chip.
Concerning claim 9, Chiu teaches a method for manufacturing an electronic assembly, the method comprising:
mounting a component 102 between a first substrate 124 and a second substrate 108; 
bonding the component 102 on the second substrate 108; and
bridging a gap (space between 124 & 102) situated between the first substrate 124 and the component 102 with an auxiliary joining material 156;
wherein the first substrate 124 has a through-hole opening 136 into the gap (space between 124 & 102);
the auxiliary joining material 156 provides a conductive connection (thermally conductive) between the first substrate 124 and the component 102; and

Pertaining to claim 10, Chiu (paragraph 0029) teaches comprising dosing the auxiliary joining material 154 using a capillary effect in the gap (space between 124 & 102).
In claim 11, Chiu (paragraph 0029) teaches dosing the auxiliary joining material includes dispensing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, US 2003/0183909, as applied to claim 1 above.
Regarding claim 2, though Chiu fails to teach at least one of the first substrate and the second substrate comprises a ceramic, it would have been obvious to one of ordinary skill in the art at the time of the invention to use ceramic in the invention of Chiu because ceramic is a conventionally well-known and used substrate material.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, US 2003/0183909, as applied to claim 9 above, and further in view of Wang et al., US 2009/0230544.
With respect to claim 6, Chiu fails to teach teaches walls of the through-hole are coated with a metal layer.
Wang (figure 6a) teaches walls of the through-hole are coated with a metal layer 330.
As to claim 7, Chiu (paragraph 0030, last sentence) teaches the metal layer extends around an edge of the through-hole on to an outer side of the first substrate located opposite the gap.  Wang (figure 6a) also teaches this concept.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, US 2003/0183909, as applied to claim 1 above, and further in view of Hitoshi et al., JP 2016152294.
In re claim 8, Chiu fails to teach the through-hole is sealed on an outside opposite the gap with an electrical insulating material.
Hitoshi (figure 10) teaches the through-hole 16 is sealed on an outside opposite the gap with an electrical insulating material 342 (paragraph 0052 teaches it is a thermosetting material).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the electrical insulating material of Hitoshi in the invention of Chiu th paragraph of section 0052).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, US 2003/0183909, as applied to claim 9 above.
Concerning claim 12, though Chiu fails to teach dosing the auxiliary joining material includes selective wave soldering, it would have been obvious to one of ordinary skill in the art at the time of the invention to use wave soldering in the invention of Chiu because wave soldering is conventionally known and used dosing method.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, US 2003/0183909, as applied to claim 9 above, and further in view of Hitoshi et al., JP 2016152294.
Pertaining to claim 13, Chiu fails to teach after the gap is filled with the auxiliary joining material, sealing the through-hole from the outside with an electrical insulating material.
Hitoshi (figure 10) teaches the after the gap is filled with the auxiliary joining material 341, sealing the through-hole  16 from the outside with an electrical insulating material 342 (paragraph 0052 teaches it is a thermosetting material).
th paragraph of section 0052).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/11/2021